People v Robinson (2017 NY Slip Op 06299)





People v Robinson


2017 NY Slip Op 06299


Decided on August 23, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 23, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
ROBERT J. MILLER
COLLEEN D. DUFFY
HECTOR D. LASALLE
VALERIE BRATHWAITE NELSON, JJ.


2016-03277

[*1]The People of the State of New York, respondent,
vClarence A. Robinson, appellant. (S.C.I. No. 15-00024)


Richard L. Herzfeld, New York, NY, for appellant.
David M. Hoovler, District Attorney, Middletown, NY (Nicholas D. Mangold of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from an amended judgment of the County Court, Orange County (De Rosa, J.), rendered October 14, 2015, revoking a sentence of probation previously imposed by the same court (Berry, J.), upon a finding that he had violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of aggravated unlicensed operation of a motor vehicle in the first degree.
ORDERED that the amended judgment is affirmed.
Contrary to the People's contention, the defendant did not knowingly, voluntarily, and intelligently waive his right to appeal (see People v Bradshaw, 18 NY3d 257, 265; People v Lopez, 6 NY3d 248, 256; People v Finnegan, 112 AD3d 847; People v Gil, 109 AD3d 484, 485). Moreover, even a valid waiver of the right to appeal does not preclude this Court from reviewing the defendant's contention that the County Court violated his rights under the Due Process Clause of the New York Constitution (see People v Callahan, 80 NY2d 273, 280; People v Seaberg, 74 NY2d 1, 9; People v Cesar, 131 AD3d 223, 226).
However, as the People correctly contend, the defendant failed to preserve for appellate review his claim that the County Court violated his constitutional right to due process (see People v Russo, 85 NY2d 872, 874; People v Cesar, 131 AD3d at 227; People v Filer, 97 AD3d 1095, 1097; People v Corker, 67 AD3d 926, 926-927). In any event, the defendant's contention is without merit.
BALKIN, J.P., MILLER, DUFFY, LASALLE and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court